DETAILED ACTION
Receipt of Arguments/Remarks filed on April 21 2021 is acknowledged. Claims 1-2 and 9 were amended. Claims 1-10 are pending. 	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Rejections
The amendments filed April 21 2021 have overcome the rejection of claims 1-10 under 35 USC 112b.  The claim amendments clearly indicate where the replacements are occurring, the narrower language has been removed from claim 1 and the broader language in claim 2.  The amendment to claim 9 removes the antecedent basis issue.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Popa et al. (Journal of Molecular Neuroscience, 2006, cited on PTO Form 1449) in view of Dinnell et al. (USPGPUB No. 20110028486, cited in the Office action mailed on 2/12/2020).
Applicant Claims
The instant application claims a method for treating patients with Rett Syndrome which comprises administering to a patient in need thereof a therapeutically effective dose of am galanthamine analog wherein galantamine has the formula

    PNG
    media_image1.png
    208
    264
    media_image1.png
    Greyscale
and the analog of galantamine is one wherein the hydroxy group of galantamine is replaced by a carbamate, carbonate or ester, the methoxy group of galantamine is optionally replaced by another alkoxy group of from two to six atoms, a hydroxy group, hydrogen, an alkanoyloxy group or 2 to 10 carbon atoms, a benzoyloxy or substituted benzoyloxy group, a carbonate group of 1 to 10 carbon atoms or a carbamate group; and the N-methyl group of galantamine is optionally replaced by hydrogen, alkyl of 10 to 10 carbon atoms, benzyl, cyclopropylmethyl group or a substituted or unsubstituted benzoyloxy group. 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Popa et al. is directed to N-butylcarbamate derivative of galantamine which acts as an allosteric potentiating ligand on α7 nicotinic receptors in hippocampal neurons.  The study demonstrates that like galantamine, galantamine n-butylcarbamate has a duel effect on α7 nicotinic receptors in hippocampal neurons: at 10 micromolar it potentiates receptor activation (paragraph bridging pages 229-230).  The study revealed that galantamine n-butylcarbamate emerges as an alternative candidate for treatment of AD and other neurodegenerative disorders associated with impairment of nicotinic cholinergic functions in the brain (conclusions).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Popa et al. teaches that n-butylcarbamate derivative of galantamine as modulators of α7 nicotinic receptors, Popa et al. does not expressly teach Rett syndrome.  However, this deficiency is cured by Dinnell et al.
	Dinnell et al. is directed to indoles as modulators of nicotinic acetylcholine receptor subtype alpha-7.  The compounds may be useful for the treatment of diseases and conditions mediated by positive allosteric modulation of alpha-7 nAChR diseases and conditions which are associated with modulation of the alpha-7 nAChR (paragraph 0050).  Diseases/Conditions include Alzheimer’s disease and autism related cognitive impairment (paragraph 0051).  Autism spectrum disorders include Rett’s disorder (paragraph 0058).   
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

Regarding the claimed dose, Popa et al. teaches an overlapping range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Eur J Med Chem, 1992, cited in the Office action mailed on October 21 2021) in view of Volvovitz (USPGPUB No. 20090048234, cited in the Office action mailed on October 21 2021).
Applicants’ claims
The instant claims are set forth above.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01) 
Han et al. is directed to chemical and pharmacological characterization of galanthamine, an acetylcholinesterase inhibitor, and its derivatives.  Table II shows a structure-activity relationship of galanthamine analogs.  One taught is galanthamine n-butylcarbamate (compound 5) which had 75 percent inhibition at 10-5 M.  Table III shows the IC50 for the most potent galanthamine analogs.  Compound 5 has an IC50 of 10.9.  The in vitro studies show that the overall configuration of the tetracyle is important for AChE inhibition.  Since galanthamine is a competitive inhibitor of AChE, we assume that these derivative function as competitive inhibitors based on their conformation similarities (page 680, left column, first paragraph).  The n-butyl-carbamate derivative, 5, is less polar than galanthamine and theoretically should cross the blood-brain barrier more readily.  Compound 5 was administered at doses ranging from 0.1 to 30 mg/kg, no visible side effects were seen.  Results show that galanthamine n-butylcarbamate is therefore considerably less toxic than other well-known centrally active AChE inhibitors (page 680, right column, first paragraph).  Intraperitoneal administration of galanthamine n-butylcarbamate improved performance of both control and BF lesioned mice in a dose dependent fashion.  Optimal doses were 0.1 or 0.5 mg/kg (page 680, right column, second paragraph).  In conclusion, galanthamine n-butylcarbamate was behaviorally active and improved performance of a passive avoidance task in a dose dependent manner in both control and basal forebrain lesioned mice.  This analog exhibited extremely low toxicity.  This derivative may be useful in augmenting central cholinergic function and could be of great clinical usefulness in conditions such as Alzheimer’s disease (page 681, conclusions).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
	While Han et al. teaches AChE inhibition and treatment of Alzheimer’s disease, Han et al. does not teach treating Rett syndrome.  While Han et al. teaches administration of the same carbamate analog, Han et al. does not teach particles.  However, these deficiency are cured by Volvovitz.  
	Volvovitz is directed to pharmaceutical compositions and methods for preventing, treating or reversing neuronal dysfunction.  Neuronal dysfunction includes Rett syndrome and Alzheimer’s disease (paragraph 0002-0003, 0039, claims 20-23).  The composition preferably comprise at least one acetylcholinesterase inhibitor, at least one compound with anticholinergic properties or both anticholinergic and antiglutamaterigic properties and optional an anticonvulsive (paragraph 0004).  Acetylcholinesterase inhibitors include galanthamine compounds (paragraph 0010, claim 2).  Galanthamine compounds includes analogs of galanthamine (paragraph 0030, claim 5 and 15).  Routes of administration include oral, parenteral, etc. (paragraph 0043).  Dragee cores are provided with suitable coatings such as those containing polyvinyl pyrrolidone (paragraph 0043).  Doses for galanthamine range from 2 µg/kg/day to 50,000 µg/kg/day (0.002 to 50 mg/kg/day) (paragraph 0088).  Active ingredient combination for Rett Syndrome is taught in table 6.  Active ingredients include galanthamine (table 7).  Optimal dose will vary from one individual to another.  For best treatment effect and to minimize side effects it is preferred that dosing is started at 20% of stated dose.  Subject should remain at said dose for approximately 2-4 weeks, then increase the dose to 40% of the stated dose.  This escalation regimen is repeated until reaching dose that produces optimal symptomatic improvement (see d of table 6).  
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skill in the art at the time the present invention was filed to administer the n-butyl galantamine analog to patient with Rett syndrome.  One skilled in the art would have been motivated to utilize this analog in this manner as it is an AChE inhibitor as taught by both Han et al. and Volvovitz and Volvovitz recognizes that these types of inhibitors can be used in treat neuronal disfunction including Rett Syndrome.  Since Han et al. teaches treatment of Alzheimer’s disease and Volvovitz teaches that these inhibitors can treat neuronal disfunction in both Alzheimer’s disease and Rett Syndrome, one skilled in the art would have a reasonable expectation of success in treating other conditions with neuronal disfunction.  
Regarding the claimed dose, both Han et al. and Volvovitz suggest doses which read on the instant claims.  Additionally, Volvovitz teaches that optimal dose will vary from one individual to another.  For best treatment effect and to minimize side effects it is preferred that dosing is started at 20% of stated dose.  Subject should remain at said dose for approximately 2-4 weeks, then increase the dose to 40% of the stated dose.  This escalation regimen is repeated until reaching dose that produces optimal symptomatic improvement.  Thus Volvovitz expressly teaches manipulation of the dosage in order to determine the optimal dose.  
Regarding claim 9, Volvovitz teaches a variety of different administration forms can be utilized.  Volvovitz specifically teaches a coating on a dragee reading on particles coated.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10561665 in view of Eskildsen et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a method for treating patients with Rett Syndrome which comprises administering to a patient in need thereof a therapeutically effective dose of am galanthamine analog wherein galantamine has the formula

    PNG
    media_image1.png
    208
    264
    media_image1.png
    Greyscale
and the analog of galantamine is one wherein the hydroxy group of galantamine is replaced by a carbamate, carbonate or ester, the methoxy group of galantamine is optionally replaced by another alkoxy group of from two to six atoms, a hydroxy group, hydrogen, an alkanoyloxy group or 2 to 10 carbon atoms, a benzoyloxy or substituted benzoyloxy group, a carbonate group of 1 to 10 carbon atoms or a carbamate group; and the N-methyl group of galantamine is optionally replaced by hydrogen, alkyl of 10 to 10 carbon atoms, benzyl, cyclopropylmethyl group or a substituted or unsubstituted benzoyloxy group. 
Patent ‘665 claims a method for treating Autism Spectrum Disorders in patients suffering therefrom which comprises administering to a patient in need thereof a therapeutically effective dose of a galantamine analog wherein the hydroxy group is replaced by a carbamate or carbonate group; the methoxy group is optionally replaced by another alkoxy group of from two to six carbon atoms, a hydroxy group, hydrogen, an alkanoyloxy group or of 2 to 10 carbon atoms, a benzoyloxy or substituted benzoyloxy group, a carbonate group of 1 to 10 carbon atoms or a carbamate group such as a mono alkyl or dialkyl or an aryl carbamate wherein the alkyl groups or aryl groups have from 1 to 10 carbons; and the N-methyl group is optionally replaced by hydrogen, alkyl of 1 to 10 carbon atoms, benzyl, cyclopropylmethyl group or a substituted or 
While Patent ‘665 claims autism spectrum disorders, Patent ‘665 does not expressly claim Rett syndrome.  However, this is cured by Eskildsen et al.
Eskildsen et al. is directed to new positive allosteric modulators of nicotinic acetylcholine receptor.  NNR PAMs (Neuronal nicotinic receptor positive allosteric modulator) include galantamine (paragraph 0013).  Treatment of cognitive disorders are taught include autism spectrum disorders.  Autism spectrum disorders include autism as well as Rett syndrome (paragraphs 0052 and 0054).
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another as an overlapping patient population is claimed.
Response to Arguments
Applicants’ arguments filed April 21 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) the combination of Popa and Dinnell was addressed in response to the previous office action where it was pointed out that the combination of these teachings provided no reasonable expectation of success in treating Rett Syndrome.  It is argued that the examiner makes no comment on this.  It is argued that Dinnell points out that treatment with α7 agonist may have problems and that these can be mitigated by use of a positive allosteric modulator (PAM).  Dinnell lists numerous indoles that can act this way and teaches a large number of conditions for which 
Regarding Applicants’ first arguments, the examiner cannot agree.  Firstly, the instant claims just recite treating patients with Rett syndrome.  Thus, it is not a requirement that the prior art teaches improving memory.  As indicated in the response, the Mayo clinic recognizes that treatment of Rett’s syndrome focuses on treatment of the symptoms.  Thus, improvement in any symptom would reasonably read on the claimed treatment.  Secondly, the examiner cannot agree that the argument with respect to a reasonable expectation of success was not addressed.  As previously indicated, obviousness does not require absolute predictability.  NOTE: MPEP 2143.02.  Popa et al. teaches that their study revealed that galantamine n-butylcarbamate emerges as an alternative candidate for treatment of AD and other neurodegenerative disorders associated with impairment of nicotinic cholinergic functions in the brain.  The results of Popa et al. show that galantamine and galantamine n-butylcarbamate 
	Applicants argue that (2) Han’s teachings about galantamine n-butylcarbamate focuses on only one of its properties, namely its supposed inhibition fos acetylcholinesterase which is seen to be relevant to treatment of cholinergic deficits in the CNS such as Alzheimer’s disease.  Volovitz’ teaching on Rett’s syndrome is that it is a neuronal disorder associated with loss of motor function.  It is argued that although galantamine and its analogs are mentioned, the preferred cholinesterase inhibitor is huperzine.  It is argued that page 680 of Han teaches that galantamine n-butylcarbamate is a weaker cholinesterase inhibitor then galantamine.   
Regarding applicants second arguments, the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123.  Thus, while huperzine is a preferred compound, this does not take away in vivo in a passive avoidance task and exhibited not only activity but also extremely low toxicity.  This provides a strong motivation to utilize this specific analog over galantamine.  
Applicants argue that (3) the examiner refer to the theoretical possibility that galantamine n-butylcarbamate may have blood-brain barrier crossing properties.  However, the actual properties of the compound do not show this.  Page 4 of the response refers to brain: plasma ratios for galantamine and butylcarbamate.  It is argued that the galantamine butylcarbamate does not accumulate in the brain to a greater degree than galantamine.  It is argued that there is nothing Han that would point to the use of galantamine carbamate for use in Volvovitz’ drug combination, let alone treating Rett syndrome.
Regarding applicants’ third argument, firstly, the data in the tables is not legible.  Secondly, the examiner directs applicant's attention to MPEP 716.02(g): The reason forrequiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Therefore, the proper submission of the data presented on pages 4-5 of Applicant's Remarks should be provided in an affidavit or declaration form with the required statements. Thirdly, the examiner didn’t make the statement about the blood-brain barrier, Han made that statement specifically on page 680.  None the less, the requirement of crossing the blood-brain barrier is not necessary in order to render the 
Applicants argue that (4) the obviousness type double patenting rejection is requested to be held until the final form of the claims as been established.  
Regarding Applicants third argument, the rejections are maintained since applicant has not made any substantive arguments traversing the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616